Taliaferro, J.
In 1665 Robert A. Hunter brought suit in the parish of Rapides against the present plaintiff and obtained judgment, issued execution, and in April, 1869, a tract of land belonging to Richardson was sold and Benjamin K. Hunter, the principal defendant in this case, became the purchaser. Prom the judgment obtained against him by R. A. Hunter, Richardson took a devolutive appeal and the judgment was annulled by this court ou the ground that the citation was null, having been issued in the parish of Rapides and served upon Richardson in the parish of Sabine, the parish in which he resided and had his domicile.
The present suit is brought by Richardson against Benjamin K. Hunter, who purchased the tract of land aforesaid at sheriff’s sale, in the suit ol R. A. Hunter v. T. H. J. Richardson. Judgment was rendered in the court below restoring the plaintiff to his rights in the land on reimbursing the defendant the sum paid by him for it. Prom this judgment the plaintiff appeals.
In so far as B. K. Hunter is concerned, the proceedings in the case of R. A. Hunter v. Richardson, are regular. There was a petition, citation, answer and judgment. Notice of seizure was given and notice to appoint appraisers, and an appointment of an appraiser by rhe defendant followed by a sale. We think, under these circumstance's, that the sale, as to third persons, transferred the title to the property sold. The plaintiff’s recourse, if he have any, is against R. A. Hunter.
It is therefore ordered that the judgment of the district court be annulled and reversed, and that there be judgment in favor of defendants, with .costs in both courts.